Citation Nr: 1145970	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-28 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected left shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Army from May 1977 to July 1995.  He also had six years of service in the Army Reserve.  He was stationed in Southwest Asia from January 1991 to March 1991.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the VA RO in Muskogee, Oklahoma.

Further, the Veteran perfected an appeal of the denial of his claim for service connection for anxiety but later (in a statement received at the RO in September 2007) withdrew this issue from appellate review.  Accordingly, the Veteran's anxiety claim is not before the Board in appellate status at this time.  


FINDING OF FACT

The currently-diagnosed deranged disc at C5-6 with bilateral C6 nerve root impingement is associated with the service-connected left shoulder tendonitis.


CONCLUSION OF LAW

The deranged disc at C5-6 with bilateral C6 nerve root impingement is proximately due to, or the result of, the service-connected left shoulder tendonitis.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises as well as statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran contends that he has a currently-diagnosed neck disability that is due to his service-connected left shoulder tendonitis.  He has submitted several statements in which he asserts that he has had neck pain since his in-service left shoulder injury.  A January 2008 statement submitted by his ex-wife supports these allegations.  The Veteran and his wife are competent to report his history of neck pain.

The first post-service complaint of neck pain is dated October 2004.  At that time, the Veteran reported that previous X-rays had revealed osteophytes. 

In August 2007, the Veteran submitted to a QTC examination and reported having had a 20-year history of neck stiffness and weakness.  He also complained of pain that he rated 5/10.  Pain was elicited by physical activity and stress, and was relieved by rest and medication.  He denied any functional impairment.  The Veteran's posture and gait were within normal limits.  He did not require any assistive devices.  The examiner observed evidence of radiating pain on movement of the Veteran's neck as well as tenderness at C5-C7 (right and left paracervical) with no evidence of muscle spasm or ankylosis.  Flexion was limited to 40 degrees, with pain starting at 35 degrees.  Flexion was additionally limited by 5 degrees by pain, fatigue, weakness, and lack of endurance after repetition.  There were also signs of intervertebral disc syndrome.  X-rays showed degenerative arthritis.  The examiner diagnosed degenerative arthritis of the Veteran's cervical spine and opined that this disability is not as likely as not due to the service-connected left shoulder disability.  In an undated addendum, the examiner explained that the Veteran's neck and left shoulder represent "separate anatomic areas."  However, there is no indication that the VA examiner reviewed the claims file.

An October 2008 letter from Dr. J.W.E. indicates that he examined the Veteran's neck.  This physician observed objective palpable tightness and tenderness of the Veteran's posterior cervical, shoulder girdle, and thoracic muscles.  Gentle pressure on the trapezius muscles caused tingling in the Veteran's arms.  Flexion was limited to 36 degrees.  There was decreased sensation to pin prick and light touch along the C6 dermatome of both upper extremities.  Dr. J.W.E. diagnosed deranged disc in the neck at C5-6 with bilateral C6 nerve root impingement and expressed his

 . . . medical opinion that the injuries, impairment and disabilities set forth in . . . [the] diagnosis and this report were as likely as not due to and a consequence of service.  The multiple injuries to . . . [the Veteran's] neck and shoulders are interconnected.  The shoulders had two specific times when . . . [the Veteran] had either a complete or partial dislocation of the shoulder.  The other incidents are strains of the neck and shoulder girdle.  As the neck gets tighter, it causes more pain in both shoulders.  As the shoulders get tight, the muscles and tendons in the shoulder attached to the cervical and thoracic spine make the neck worse.  The individual injuries to each body part and the cumulative progressive injuries to each body part hurt and go into spasm.  The deranged disc in . . . [the Veteran's] neck pinching the C6 nerve causes more spasm in the neck and upper back area, which will cause more pain in both shoulders, and more derangement from the tightness in the shoulder girdle muscles that attach to the shoulder joints.  

As this discussion illustrates, service connection is in effect for left shoulder tendonitis (0%, from July 28, 1992 and 10%, from November 20, 2006).  Further, the August 2007 VA examiner diagnosed degenerative arthritis of the Veteran's cervical spine and opined that, because the neck and left shoulder are two separate anatomic areas, the Veteran's neck condition was not likely related to his left shoulder disability.  However, also of record is an opinion in which Dr. J.W.E. diagnosed a deranged cervical disc in the Veteran's neck at C5-6 with bilateral C6 nerve root impingement.  In addition, this doctor associated the Veteran's neck disability to his left shoulder disability.  Specifically, the physician reasoned that tightness and pain associated with the Veteran's left shoulder disability make his neck condition worse.  

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the current appeal, the Board affords greater probative value to Dr. J.W.E.'s opinion than to the VA examiner's opinion given the facts of this case.  Although the VA examiner provided a rationale for his finding that the Veteran's currently diagnosed neck disability is not related to his service-connected left shoulder disability, Dr. J.W.E. provided a more thorough opinion regarding the etiology of the Veteran's condition.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning is provided for the conclusions reached.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, Dr. J.W.E. obtained a detailed medical history from the Veteran, thoroughly reviewed the Veteran's in-service and relevant post-service treatment records, noted the problems associated with the left shoulder disability, and determined that the left shoulder condition aggravates the currently-diagnosed neck disability.  For these reasons, the Board finds that the October 2008 letter from Dr. J.W.E. is more probative than the August 2007 VA examination report, as it is well reasoned and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Accordingly, the Board concludes that service connection for the deranged disc at C5-6 with bilateral C6 nerve root impingement, as secondary to the service-connected left shoulder tendonitis, is warranted.  In light of this conclusion, the Board finds that any discussion of the issue of entitlement to service connection for a cervical spine disorder on a direct basis is not warranted.  


ORDER

Service connection for a deranged disc at C5-6 with bilateral C6 nerve root impingement, as secondary to the service-connected left shoulder tendonitis, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


